Citation Nr: 0948714	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from October 1975 to 
October 1978, with a period of other than honorable active 
service from October 1978 to November 1984 which was 
determined to be dishonorable for Department of Veterans 
Affairs (VA) purposes by a VA Administrative Decision in June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the VA 
Regional Office (RO) in Indianapolis, Indiana, which granted 
service connection for postoperative residuals of a right 
ankle sprain and assigned a noncompensable disability 
evaluation effective from July 10, 2002.  A subsequent rating 
decision dated in September 2003 found that there was clear 
and unmistakable evidence (CUE) in the May 2003 rating 
decision in establishing an effective date of July 10, 2002, 
for the grant of service connection and instead granted an 
earlier effective date of July 1, 2002.

The Board previously remanded this case in May 2005 and again 
in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and 
fairly adjudicate the claim.

In May 2005, the Board remanded this case for the AMC to 
schedule the Veteran for a VA examination.  Later, in May 
2005, it was determined that the Veteran was incarcerated.  
Based on that information, the AMC did not schedule the 
Veteran for an examination at either a VA Medical Center or 
attempt to arrange such an examination where the Veteran is 
incarcerated.  The case was returned to the Board, and was 
again remanded in February 2006 so that further attempts 
could be made to schedule the Veteran for a VA examination.

In an October 2009 letter, the VA Medical Center in Marion, 
Illinois, acknowledged the AMC's request for a compensation 
and pension (C&P) examination, but stated that their facility 
was experiencing a severe shortage in staffing, and therefore 
no examiner was available to examine the Veteran at the 
facility where he was housed.  The AMC then issued an October 
2009 supplemental statement of the case (SSOC), which 
continued the noncompensable rating for the Veteran's 
postoperative residuals of right ankle sprain.

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in adjudicating claims of incarcerated veterans, VA must 
tailor their assistance to the peculiar circumstances of 
confinement and that such veterans are entitled to the same 
care and consideration given to their fellow veterans.  In 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995), the Court noted 
that although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contained neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  The Court held that 
under the unique circumstances presented by that case, where 
the Secretary had determined that the veteran was not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, 
supra, a remand was required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim.  Bolton, 
8 Vet. App. at 191.  Although the Court has acknowledged that 
VA does not have the authority under 38 U.S.C.A. § 5711 (West 
2002) to require a correctional institution to release a 
veteran so that VA can provide him the necessary examination 
at a VA medical facility, VA's duty to assist an incarcerated 
veteran extends, if necessary, to either having him examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  Id.  In this case, the AMC has not provided a 
sufficient explanation or documentation regarding an 
inability to conduct an examination.

In its February 2006 remand of this case, the Board 
instructed that additional development be undertaken in order 
to comply with the duty to assist as set out above.  Based on 
a review of the record, those instructions were not complied 
with in full.  Therefore, further action is necessary in this 
case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the appropriate 
authorities to determine if and when the 
Veteran has been released from 
incarceration.  If the Veteran has been 
released, the AMC should request his 
current address.  The AMC should also 
request whether that facility has any 
pertinent records of the Veteran's care 
for postoperative residuals of a right 
ankle sprain.  The AMC should document all 
efforts to request records, as well as the 
response from the facility(ies) in the 
claims file, and the Veteran should be 
informed in writing.

2.  After associating with the claims 
folder any outstanding records, the AMC 
should take appropriate steps in order to 
schedule the Veteran for an appropriate VA 
examination to determine the severity and 
manifestations of his service-connected 
postoperative residuals of a right ankle 
sprain and which complies with the Board's 
May 2005 remand.  In doing so, the AMC 
should, through appropriate channels, 
contact the correctional facility where 
the Veteran is incarcerated so that every 
possible means of conducting the 
examination is explored. The AMC must 
document all efforts to conduct the 
examination.

It is imperative that the examiner reviews 
the evidence in the Veteran's claims 
folder, including a complete copy of this 
remand and acknowledges such review in his 
or her report.  The claims file should be 
provided to the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.

The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
postoperative residuals of a right ankle 
sprain.  The examiner should review 
records dated prior to and after the 
Veteran's post-service February 2002 motor 
vehicle accident in which he sustained 
injury to the right ankle.  The examiner 
is also asked to specify which 
symptomatology is due solely to the 
Veteran's service-connected disability and 
should clearly indicate if there are any 
current ascertainable findings related to 
the Veteran's service-connected 
postoperative residuals of right ankle 
sprain.  If possible, the examiner should 
describe the degree of impairment due to 
the service-connected postoperative 
residuals of a right ankle sprain as 
opposed to that due to other nonservice-
connected disabilities and particularly 
the residuals of the February 2002 right 
ankle injury.  If it is not possible to 
distinguish the findings due to the 
service-connected disabilities from that 
due to nonservice- connected disability, 
the examiner should so state.

3.  If the AMC is unable to afford the 
Veteran a VA examination either by a VA 
examiner, or a fee-basis examiner, or by 
appropriate prison medical personnel (if 
feasible), the AMC should make certain 
that the record contains information 
concerning the efforts expended by the AMC 
to provide the Veteran with a VA 
examination and any explanation as to why 
a VA examiner was not directed or 
ultimately able to perform the 
examination.

4.  The AMC should inform the Veteran that 
he can submit an examination report 
obtained by him, if he can obtain one.

5. When the development requested has been 
completed to the extent possible, the case 
should be reviewed on the basis of 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


